Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Any rejection or objection from the previous office action, which is not restated here, is withdrawn.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 15, 2020, has been entered.
 
Election/Restrictions
Applicant’s election without traverse of Group I (i.e., claims 1-14 drawn to a composition comprising a recombinant Cystatin 9 (CST9) or Cystatin C (CSTC) or both in an amount sufficient to restrain or prevent a life-threatening, unrestrained systemic inflammatory syndrome in a host against a pathogenic bacteria) in the reply filed on January 21, 2019, is acknowledged.  Additionally, Applicant’s election without traverse of Species A (i.e., a single and specific composition as rCST9 and rCSTC in combination); Species B (i.e., a single and specific further antibiotic as colistin); and Species C (i.e., a single and specific pathogenic bacteria as Klebsellia pneumoniae) in the reply filed on January 21, 2019, is acknowledged.

Status of Claims
Claims 1-36 were originally filed on November 29, 2017. 
The amendment received on October 1, 2019, amended claims 1-6, 8-10, and 13-14; and added new claim 37.  The amendment received on April 9, 2020, canceled claims 8-9 and 14-37; and amended claim 1.  The amendment received on December 15, 2020, canceled claims 12-13; and amended claims 1 and 10. 


Priority
The present application claims the benefit under 35 U.S.C. 119(e) to U.S. Provisional Application No. 62/428,421 filed November 30, 2016.  Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.

Claim Interpretation
For purposes of applying prior art, the claim scope has been interpreted as set forth below per the guidance set forth at MPEP § 2111. If Applicant disputes any interpretation set forth below, Applicant is invited to unambiguously identify any alleged misinterpretations or specialized definitions in the subsequent response to the instant action. Applicant is advised that a specialized definition should be properly supported and specifically identified (see, e.g., MPEP § 2111.01(IV), describing how Applicant may act as their own lexicographer). 	
For claim 1, the composition comprises one combination; namely, recombinant Cystatin 9 (CST9) and recombinant Cystatin C (CSTC).  The composition also requires that the combination is present in the composition in an amount sufficient to restrain or prevent a life-threatening, unrestrained systemic inflammatory response syndrome (SIRS) in a host against a pathogenic bacteria.  Although not expressly recited as an “effective amount”, the Examiner is construing the amount of the composition sufficient to restrain or prevent SIRS in a host against a pathogenic bacteria as an effective amount of the composition needed to achieve the desired result.  The instant specification defines an “effective amount” as an amount of a subject compound that will elicit the biological or medical response of a tissue, system, animal or human that is being sought by the researcher, veterinarian, medical doctor, or other clinician (See instant specification, paragraph [0033]).  Moreover, although, the instant specification provides examples of effective amounts comprise 1 to 500 pg/kg of body weight of the subject (See instant specification, paragraph [0033]) where 50 or 500 pg of rCST9 dose per mouse effectively increased survival of mice infected with K. pneumonia (See instant specification, Table 1), such amounts are examples, and thus, not required as a claim limitation.  As such, the amount of the composition sufficient to elicit the biological or medical response of an animal or human encompasses any amount that is capable of restraining or preventing SIRS in a host against a pathogenic bacteria.
Additionally, it is noted that SIRS is defined in the instant specification as referring to a clinical response to a variety of severe clinical insults, as manifested by two or more of the following: heart rate (HR) >90 beats/minute; respiratory rate (RR) >20 breaths/minute; Pco2 <32 mmHg, or requiring mechanical ventilation; temperature >38°C or <36°C; white blood cell count (WBC) either >12 x 109/L or <4.0 x 109/L or having >10% immature forms (bands), generally, within a 24 hour period.  However, the instant specification fails to define what is encompassed by “reducing” SIRS in a host.  As such, pursuant to MPEP 2111.01(I) states that “under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. The plain meaning of a term means the ordinary and customary meaning given to the term by those of ordinary skill in the art at the time of the invention.”  “Reduce” is defined as to become diminished or lessened (See “Reduce”, Merriam Webster Dictionary, available online at https://www.merriam-webster.com/dictionary/reduce, 15 pages (accessed on 6/9/31) at pg. 3).  
Thus, the claimed composition reduces a life-threatening, unrestrained SIRS in a host against a pathogenic bacteria by reducing at least two of these clinical manifestations that indicate SIRS, e.g., a host no longer requires mechanical ventilation and/or lowers the host’s heart rate below 90 beats/minute, and is not necessarily directed to restraining the pathogenic bacteria.  However, reducing at least two of these clinical manifestations that indicate SIRS in a host encompasses reducing the pathogenic bacteria because treatment of the causative pathogenic bacteria should result in the clinical manifestations subsiding (See Burdette, “Systemic Inflammatory Response Syndrome (SIRS)”, available online at http://www.antimicrobe.org/e20.asp, 4 pages (first available 2010) at pg. 2, last paragraph) (cited in the Action mailed on 5/1/19).  
The composition also requires that the combination is present as a synergistic combination.  “Synergy” is defined in the art as the interaction of elements that when combined produce a total effect that is greater than the sum of the individual elements, contributions, etc. (See “Synergy” Dictionary.com, available online at https://www.dictionary.com/browse/synergy, 6 pages (accessed on 4/28/19) at pg. 1) (cited in the Action mailed on 5/1/19).  Although the combination being synergistic is not a structural limitation of the claimed composition in itself, it requires that the amount of CST9 and CSTC are present in a synergistic amount.  The amount of CST9 and CSTC are the only structural limitations recited in the claimed composition that can correlate to a synergistic combination because the CSTC and CST9 being in the same composition does not automatically correlate to a synergistic combination because not every combination of the two cystatins results in a synergistic effect as evidenced in the instant specification.  As such, for the combination to be synergistic, the effective amount required to reduce a life-threatening unrestrained SIRS in a host against a pathogenic bacteria must be a synergistic amount or an amount that results in a total effect that is greater than the sum of the effect when CST9 or CSTC is administered alone.  As will be further discussed in the 112a rejection below, the specification does not expressly indicate what a synergistic amount of each protein is thereby suggesting that Applicants are not in possession of a representative number of synergistic amounts of CST9 and CSTC.  Table 1 in the instant specification depicts that the dose per mouse was either 50 pg or 500 pg (See instant specification, Table 1), but Table 1 does not indicate which protein was administered in the second to fifth individual trials.  Moreover, the frequency of administration appears to impact the resulting effect when the two proteins are administered within the same composition.  For example, the first combination was administered at a dose of 50 pg at 1 day and at a dose of 500 pg at 3 days post-infection thereby resulting in a 20% increased survival in the infected mice.  Such a result does not constitute a synergistic amount of CST9 and CSTC because individual trial one indicates that the increased survival of infected mice when administered CSTC at a dose of 50 pg at 1 hour pre-infection resulted in the same increased survival, i.e., 20% (See instant specification, Table 1).  Thus, the 20% increased survival in the combined trial one is not greater than the sum of the proteins when administered individually.  It is only when the proteins are administered at a dose of 50 pg at 1 hour post-infection and 500 pg at 3 days post-infection (See combined trial 7), or at a dose of 500 pg at 3 days post-infection (See combined trial 8) that a synergistic result occurs, i.e., 38% and 35%, respectively.  However, it is noted that the elected invention is directed to a composition and not a method of using the composition.  Thus, the dosing regimen of the composition, e.g., frequency of administration, is not dispositive as to whether Applicants are in possession of a representative number of synergistic amounts of CST9 and CSTC.

, but rather is an functional property that results when CST9 and CSTC are combined in the composition in an amount sufficient to reduce a life-threatening, unrestrained SIRS in a host against a pathogenic bacteria by treating at least two of the defined clinical manifestations, is not a structural limitation.  The claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).  There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003).  Therefore, as long as a prior art reference or combination of references teach and/or suggest a composition comprising a combination of a recombinant CST9 and CSTC in an amount sufficient to reduce a life-threatening, unrestrained SIRS in a host against a pathogenic bacteria, the combination necessarily would exhibit the functional property of being synergistic. 
Additionally, a composition formulated for intranasal or parenteral administration encompasses several structural formulations of the composition such as where the composition is a liquid, nanoparticle/sphere, emulsion, etc..  Therefore, the structure imparted by claim 1 requires the composition to be formulated in such a manner that the composition can be administered via one of the recited routes.  However, the specific administration route is not a structural limitation, and thus, does not render material to the patentability of the claimed composition.  
For claims 2-4 and 7, similar to the discussion above for claim 1, claims 2-4 and 7 further limit the intended use/inherent property by specifying the pathogenic bacteria the host is infected with (i.e., claims 2-4 and 7).  Also similar to the discussion above for claim 1, given that the claimed structure of the composition only requires CST9 and CSTC in a synergistic amount and not the pathogenic bacteria, the scope of claims 2-4 and 7 do not render material to the patentability of the claimed composition.  Thus, it is unnecessary for a prior art reference to teach these limitations because a limitation that further limits the intended use (i.e., restraining a life-threatening, unrestrained SIRS in a host against a pathogenic bacteria in lungs of a host) does not state a condition that is material to patentability or provide a structural limitation that would further limit the claimed composition.  The court has found that the determination of whether clauses such as “wherein” and “whereby" is a limitation in a claim is dependent on the specific facts of the case.  If the “wherein" or “whereby” clause limits a process claim where the clause gives meaning and purpose to the manipulative steps, it should be given patentable weight.  However, the court also found (quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)) that a “‘whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.’”  In the instant case, further limiting the pathogenic bacteria or the SIRS that the claimed composition restrains is an intended result of the claimed composition that gives little meaning and purpose to the structure of the claimed composition.  Accordingly, claims 2-4 and 7 recite limitations that do not render material to patentability of the claimed composition.
Moreover, for claim 4, it is noted that the claimed obligate intracellular pathogen is not defined in the instant specification.  As such, pursuant to MPEP 2111.01(I) states that “under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. The plain meaning of a term means the ordinary and customary meaning given to the term by those of ordinary skill in the art at the time of the invention.”  Leon-Sicairos et al. teaches that intracellular pathogens are organisms that are capable of growing and reproducing inside host cells (See Leon-Sicairos et al., BioMed Res. Intl. 2015:1-17 (2015) at pg. 1, col. 1, 1st paragraph) (cited in the Action mailed on 5/1/19).  These pathogens can be divided into facultative parasites and obligate intracellular parasites (See Leon-Sicarios article, pg. 1, col. 1, 1st paragraph).  Facultative intracellular parasites, for example, bacteria such as Francisella tularensis, are capable of living and reproducing either inside or outside host cells (See Leon-Sicarios article, pg. 1, col. 1, 1st paragraph).  Obligate intracellular parasites cannot reproduce outside their host cell, which means that the parasite’s reproduction is entirely reliant on intracellular resources (See Leon-Sicarios article, pg. 1, col. 1, 1st paragraph to col. 2, 1st paragraph).  As such, the scope of claim 4 encompasses where the pathogenic bacteria is not F. tularensis or a pathogenic bacteria that only reproduces in a hosts’ intracellular resources.  
For claim 5, it is noted that the scope of claim 5 requires the structural limitation where the composition further comprises one or more antibiotics.  However, given that the claimed composition does not require a pathogenic bacteria as a structural limitation, the one or more antibiotics must be present in an amount that is bacteriocidal or bacteriostatic but not necessarily specific against a particular pathogenic bacteria.  
For claim 6, a composition formulated to be released over a particular time period, can be formulated in many ways, e.g., a micelle, a liposome, or PEGylation.  Degim et al. teaches several strategies that can be utilized for the controlled release of peptides and proteins such as microspheres, microcapsules, nanocapsules, implants, micromachined biocapsules, diffusion-controlled hydrogels, and multiple emulsions and microemulsions (See Degim et al., Curr. Pharm. Des. 13:99-117 (2007) at pgs. 101-112) (cited in the Action mailed on 5/1/19).  Therefore, the structure imparted by claim 6 requires the composition to be formulated in such a manner that the composition can be released over a period of time.  However, the specifically claimed time period, i.e., 4, 6, 8, 12, or 14 hours, is not a structural limitation, and thus, does not render material to the patentability of the claimed composition.  
For claim 10, CST9 and CSTC in the composition is present in a synergistic amount of 1-500 pg/kg per body weight of a host.  Please see discussion of synergy above for claim 1. 
For claim 11, it is noted that only one of the two proteins, i.e., CST9 or CSTC, must be PEGylated.  However, both proteins can be PEGylated as well. 

Response to Arguments
Applicant’s arguments, see Response, filed 12/5/20, with respect to the 112(b) rejection have been fully considered and are persuasive.  The rejection of claim 10 as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention has been withdrawn. 

Applicant’s arguments, see Response, filed 12/5/20, with respect to the 112(d) rejection have been fully considered and are persuasive.  The rejection of claim 10 as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends has been withdrawn. 

Maintained/Modified Rejections in light of Applicants’ Amendments
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7 and 10-11 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  Please note that the rejection has been updated in light of Applicants’ amendments; namely, amendments to claims 1 and 10 and cancellation of claims 12-13.  
Independent claim 1 is drawn to a composition comprising a synergistic combination of a recombinant cystatin 9 (CST9) and cystatin C (CSTC) formulated for intranasal or parenteral administration in an amount sufficient to restrain a life-threatening unrestrained systemic inflammatory response syndrome (SIRS) in a host against a pathogenic bacteria in lungs of a host.  Dependent claim 10 is drawn to a composition comprising a synergistic combination of a recombinant cystatin 9 (CST9) and cystatin C (CSTC) formulated for intranasal or parenteral administration in an amount sufficient to restrain a life-threatening unrestrained systemic inflammatory response syndrome (SIRS) in a host against a pathogenic bacteria in lungs of a host wherein the CST9 and CSTC are provided in an synergistic amount of 1-500 pg/kg of a weight of a host.  As discussed in the “Claim Interpretation” section above, “synergy” is defined in the art as the interaction of elements that when combined produce a total effect that is greater than the sum of the individual elements, contributions, etc. (See “Synergy” Dictionary.com, available online at https://www.dictionary.com/browse/synergy, 6 pages (accessed on 4/28/19) at pg. 1) (cited in the Action mailed on 5/1/19).  A “synergistic combination” correlates to the combination of CST9 and CSTC being present in a “synergistic amount” in the composition.  As such, when the composition comprises a synergistic combination of CST9 and CSTC, the effective amount required to reduce a life-threatening unrestrained SIRS in a host against a pathogenic bacteria must be a synergistic amount or an amount that results in a total effect that is greater than the sum of the effect when CST9 or CSTC are administered individually.  Thus, the “function” of the claimed composition is a synergistic combination of CST9 and CSTC that is present in a synergistic amount. Thus, this is clearly the function to which the claims refer.
Regarding the structure of the claimed composition, the structure of CST9 and CSTC is clear.  The instant specification teaches that CST9 and CSTC are small 18 kDa proteins that can be secreted and found in human fluids as well as expressed in the lungs, liver, heart, pancreas, skeletal muscle and placenta (See instant specification, paragraph [0026]).  The amino acid sequence of human CST9 is depicted in NCBI Reference Sequence: NM_001008693.2, Gene ID 128822, and the amino acid sequence of human CSTC is depicted in NCBI Reference Sequence: NM_001288614.1, Gene ID 1471 (See instant specification, paragraph [0026]).  However, there is no correlation between the amounts of these proteins and these amounts being synergistic for reducing a life-threatening, unrestrained SIRS in a host against a pathogenic bacteria in lungs of a host taught in the prior art. 
Alternatively, the written description requirement may be met by providing a representative number of species of the genus. In this, the instant specification fails to define or expressly identity what constitutes a synergistic amount of both rCST9 and rCSTC.  Table 1 in the instant specification depicts that the dose per mouse was either 50 pg or 500 pg (See instant specification, Table 1), but Table 1 does not indicate which protein was administered in the second to fifth individual trials.  Moreover, the frequency of administration appears to impact the resulting effect when the two proteins are administered within the same composition.  For example, the first combination was administered at a dose of 50 pg at 1 day and at a dose of 500 pg at 3 days post-infection thereby resulting in a 20% increased survival in the infected mice.  Such a result does not constitute a synergistic amount of CST9 and CSTC because individual trial one indicates that the increased survival of infected mice when administered CSTC at a dose of 50 pg at 1 hour pre-infection resulted in the same increased survival, i.e., 20% (See instant specification, Table 1).  Thus, the 20% increased survival in the combined trial one is not greater than the sum of the proteins when administered individually.  It is only when the proteins are administered at a dose of 50 pg at 1 hour post-infection and 500 pg at 3 days post-infection (See combined trial 7), or at a dose of 500 pg at 3 days post-infection (See combined trial 8) that a synergistic result occurs, i.e., 38% and 35%, respectively.  However, the test parameters, e.g., dose, route of administration, frequency of administration, are not consistent between the trials.  Plus, it is noted that the elected invention is directed to a composition and not a method of using the composition.  Thus, the dosing regimen of the composition, e.g., frequency of administration, is not dispositive as to whether Applicants are in possession of a representative number of synergistic amounts of CST9 and CSTC.  Therefore, the claims are directed to amounts of CST9 and CSTC with a certain function, i.e., being synergistic, but no correlated structure associated with that function. Without such structure, the specification does not convey possession of the breadth of the claimed genus.  
While the instant specification describes experiments demonstrating the efficacy of a combination of CST9 and CSTC in reducing a life-threatening, unrestrained SIRS in a host against a pathogenic bacteria in lungs of a host, e.g., Table 1 and Fig 7, such examples do not clearly indicate which amounts, and thus, combination of CST9 and CSTC represent a synergistic amount.  As such, the amounts described in the examples are not representative of the scope of claimed invention.  Thus, this is not sufficient for the skilled artisan to envisage which amounts preserve function.
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, what is now claimed.” (See page 1117.) The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116). As discussed above, the skilled artisan cannot envision the detailed chemical structure of the encompassed genus of polypeptides which preserve the required function, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation. Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it. The compound itself is required. See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.
One cannot describe what one has not conceived. See Fiddes v. Baird, 30 USPQ2d 1481 at 1483. In Fiddes, claims directed to mammalian FGF’s were found to be unpatentable due to lack of written description for that broad class. The specification provided only the bovine sequence. Therefore, claims 1-7 and 10-13 do not meet the written description requirement.

Applicants’ Arguments
	Applicants contend that the amendments to claim 1 clarify the nature of the composition as having a synergistic amount of the recombination CST9 and CSTC where the amount is sufficient to reduce the claimed elements or limitations, which limitations are supported in the specification (See Applicant’s Response received on 12/15/20, pg. 4-5).

Response to Arguments
Applicant's arguments filed 12/15/20 have been fully considered but they are not persuasive for the following reasons. 
	As discussed in the “Claim Interpretation” section and rejection above, the combination of CST9 and CST9 only results in a synergistic combination where CST9 and CSTC are present in specific amounts and administered in a specific dosing regimen.  As such, the broad recitation of the combination being synergistic does not result in any combination of CST9 and CSTC where the cystatin proteins are present in any amount to reduce a life-threatening, unrestrained systemic inflammatory response syndrome in a host.  Given that the combination tests in the specification in Table do not clearly indicate the critical parameters in achieving a synergistic combination of CST9 and CSTC, the Examiner maintains the position that Applicants are not in possession of a representative number of synergistic combinations of CST9 and CSTC.  Therefore, contrary to Applicant’s argument, amended claim 1 does not clarify the nature of the composition.
	As stated in the Action mailed on 7/15/20, the instant specification teaches one combination that would support a synergistic amount of rCST9 and rCSTC being 500 pg administered as a single dose.  However, a single species is insufficient to support possession of the claimed genus of a composition comprising a synergistic combination of rCST9 and rCSTC in an amount sufficient to reduce a life-threatening, unrestrained SIRS in a host against a pathogenic bacteria in lungs of a host.  As discussed in the rejection above and pursuant to MPEP 2163.05(I)(B), [t]he written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species. A "representative number of species" means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. See AbbVie Deutschland GmbH & Co., KG v. Janssen Biotech, Inc., 759 F.3d 1285, 1300, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014) (Claims directed to a functionally defined genus of antibodies were not supported by a disclosure that "only describe[d] one type of structurally similar antibodies" that "are not representative of the full variety or scope of the genus."). The disclosure of only one species encompassed within a genus adequately describes a claim directed to that genus only if the disclosure "indicates that the patentee has invented species sufficient to constitute the gen[us]." See Enzo Biochem, 323 F.3d at 966, 63 USPQ2d at 1615. "A patentee will not be deemed to have invented species sufficient to constitute the genus by virtue of having disclosed a single species when … the evidence indicates ordinary artisans could not predict the operability in the invention of any species other than the one disclosed." In re Curtis, 354 F.3d 1347, 1358, 69 USPQ2d 1274, 1282 (Fed. Cir. 2004) (Claims directed to PTFE dental floss with a friction-enhancing coating were not supported by a disclosure of a microcrystalline wax coating where there was no evidence in the disclosure or anywhere else in the record showing applicant conveyed that any other coating was suitable for a PTFE dental floss.)   As such, in the instant case, although there are situations where a single species adequately supports a genus (See MPEP 2163.05(I)(B), e.g., In re Rasmussen, 650 F.2d 1212, 1214, 211 USPQ 323, 326-27 (CCPA 1981) (disclosure of a single method of adheringly applying one layer to another was sufficient to support a generic claim to "adheringly applying" because one skilled in the art reading the specification would understand that it is unimportant how the layers are adhered, so long as they are adhered), given that there are only two specific species (i.e., tests of rows 12 and 13) demonstrating a synergistic result and several tests that did not result in a synergistic result, the evidence indicates ordinary artisans could not predict the operability in the invention of any species other than the one disclosed.  Therefore, even if the instant specification is deemed to support possession of a single dose of rCST9 and rCSTC in an amount of 500 pg where this amount is a synergistic amount thereby constituting a synergistic combination, Applicants have not demonstrated a representative number of species within the claimed genus of any synergistic combination of rCST9 and rCSTC to constitute possession of the claimed genus.  
 	
New Rejections in light of Applicants’ Amendments
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  In the instant case, claim 10 is directed to where CST9 and CSTC are provided in a synergistic amount of 1-500 pg/kg of a weight of a host.  However, the scope of claim 10 is directed to a composition and not a method of using the composition.  Thus, the scope of claim 10 is based on one unknown variable, i.e., the host mass.  Given that the claimed invention is directed to a composition and not method of using the composition, it is unclear how the amount of at least one of CST9 or CSTC recited in claim 10 can constitute a structural component of the composition when the amount of at least one of CST9 or CSTC is dependent on the host mass, which is not a structural component of the composition.  Therefore, an ordinary skilled artisan would be unable to ascertain the metes and bounds of the presently claimed invention with respect to the amount of CST9 and CSTC.  

Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Claim 10 recites the limitation "the synergistic amount" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  It is noted that claim 1 (i.e., the claim upon which claim 10 is dependent upon) recites that CST9 and CSTC are present in the composition in an amount sufficient to reduce a life-threatening, unrestrained SIRS in a host against a pathogenic bacteria.  However, claim 1 was recently amended to recite that the amount is no longer synergistic.  As such, the recitation of “the synergistic amount” in claim 10 is not supported in claim 1.  
Please note that the Examiner is interpreting the scope of claim 10 such that it recites, “wherein the amount of CST9 and CSTC is a synergistic amount ranging from 1-500 pg/kg of a weight of a host” in order to advance prosecution.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEA D' AMBROSIO whose telephone number is (571)270-1216.  The examiner can normally be reached on M-F 11:00 to 8:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THEA D' AMBROSIO/             Primary Examiner, Art Unit 1654